FILED
                             NOT FOR PUBLICATION                            JAN 26 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



KRISHNA REDDY,                                   No. 10-56683

               Plaintiff - Appellant,            D.C. No. 2:10-cv-00524-JFW-
                                                 DTB
  v.

GILBERT MEDICAL TRANSCRIPTION                    MEMORANDUM *
SERVICE, INC.; et al.,

               Defendants - Appellees.



                    Appeal from the United States District Court
                       for the Central District of California
                     John F. Walter, District Judge, Presiding

                            Submitted January 17, 2012 **

Before:        LEAVY, TALLMAN, and CALLAHAN, Circuit Judges.

       Krishna Reddy appeals pro se from the district court’s judgment in her

employment action. We have jurisdiction under 28 U.S.C. § 1291. We review de

novo a dismissal for lack of personal jurisdiction, Schwarzenegger v. Fred Martin


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Motor Co., 374 F.3d 797, 800 (9th Cir. 2004), a dismissal on the basis of the

applicable statute of limitations, EEOC v. Dinuba Med. Clinic, 222 F.3d 580, 584

(9th Cir. 2000), and summary judgment, Olsen v. Idaho State Bd. of Med., 363

F.3d 916, 922 (9th Cir. 2004). We affirm.

      The district court properly dismissed defendant Slattery for lack of personal

jurisdiction because Reddy failed to establish that either general or specific

personal jurisdiction existed over her. See Schwarzenegger, 374 F.3d at 800-03

(discussing requirements for a district court sitting in California to exercise

personal jurisdiction over a nonresident defendant).

      The district court properly dismissed Reddy’s Title VII claim for failure to

exhaust her administrative remedies in a timely manner. See Dinuba Med. Clinic,

222 F.3d at 585 (a Title VII action cannot proceed in federal court unless a plaintiff

has timely exhausted administrative remedies); see also Garcia v. Brockway, 526

F.3d 456, 465 (9th Cir. 2008) (“Equitable tolling may be applied if, despite all due

diligence, a plaintiff is unable to obtain vital information bearing on the existence

of his claim.” (citation and internal quotation marks omitted)).

      The district court properly granted summary judgment to defendants

Transcription Matchmaker and Kaminski on Reddy’s contract claim because

Reddy failed to raise a genuine dispute of material fact as to whether the parties


                                           2                                      10-56683
had entered into a contract. See United States ex rel. Oliver v. Parsons Co., 195

F.3d 457, 462 (9th Cir. 1999) (discussing the elements for a contract under

California law). Contrary to Reddy’s contention, Transcription Matchmaker and

Kaminski were not required to provide her with a written contract under

California’s Employment Agency, Employment Counseling and Job Listing

Services Act because Reddy did not pay them a fee or deposit. See Cal. Civ. Code

§ 1812.501(c) (defining “job listing service” as those who receive “a fee or other

valuable consideration to be paid, directly or indirectly, by the jobseeker”); id.

§ 1812.516(a) (providing that “[e]very job listing service shall give a written

contract to every jobseeker from whom a fee or deposit is to be received, whether

directly or indirectly”).

       The district court properly granted partial summary judgment to defendants

Gilbert Medical Transcription Service, Inc., Gilbert, and Sowards for the reasons

stated by the district court in its order entered on December 20, 2010.

       The district court did not abuse its discretion by imposing terminating

sanctions under Fed. R. Civ. P. 37(b)(2) based on Reddy’s willful and repeated

violations of the court’s discovery orders after the court had imposed monetary

sanctions and warned Reddy of the possibility of terminating sanctions. See Conn.

Gen. Life Ins. Co. v. New Images of Beverly Hills, 482 F.3d 1091, 1096-97 (9th


                                           3                                      10-56683
Cir. 2007) (setting forth standard of review, discussing factors for evaluating

terminating sanctions, and noting that terminating sanctions may be appropriate

“[w]here a party so damages the integrity of the discovery process that there can

never be assurance of proceeding on the true facts” (citation and internal quotation

marks omitted)).

      Reddy’s remaining contentions are unpersuasive.

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief, nor arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009) (per curiam).

      We do not consider Reddy’s request to vacate a vexatious litigant order

because it was issued against her in a different case.

      AFFIRMED.




                                           4                                      10-56683